 Case 8:21-cv-00217-VMC-AEP Document 1 Filed 01/28/21 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT

                         FOR THE MIDDLE DISTRICT OF FLORIDA

                                       TAMPA DIVISION


MILTON AL STEWART,                                    )
Acting Secretary of Labor,                            )                    FILE NO.
United States Department of Labor,                    )
                                                      )             ___________________
                              Plaintiff,              )
               v.                                     )
                                                      )
FREEMAN SECURITY SERVICES, INC. and                   )
 DARREN FREEMAN, an Individual,                       )
                                                      )              COMPLAINT
                              Defendants.             )           (Injunctive Relief Sought)


               Plaintiff brings this action pursuant to § 17 of the Act, 29 U.S.C. § 217, to have

Freeman Security Services, Inc. and Darren Freeman enjoined from violating the provisions of

§§ 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201, et seq., hereinafter the Act; and, pursuant to § 16(c) of the Act, 29 U.S.C. § 216(c),

to recover unpaid minimum and overtime wages, together with an equal amount as liquidated

damages.

                                                 I

       This Court has jurisdiction over this action pursuant to §§ 16(c) and 17 of the Act, 29

U.S.C. § 217, to enjoin violations of the Act and to restrain the withholding of back wages due

under the Act; and by 28 U.S.C. § 1345 to award additional amounts equal to back wages due as

liquidated damages under § 16(c) of the Act, 29 U.S.C § 216(c).
 Case 8:21-cv-00217-VMC-AEP Document 1 Filed 01/28/21 Page 2 of 4 PageID 2




                                                  II

               A.      Defendant, Freeman Security Services, Inc. (“Freeman Security”), at all

times hereinafter mentioned, has been a corporation having a place of business and doing

business in Polk County, Florida.

               B.      Defendant, Darren Freeman (“Mr. Freeman”) is Freeman Security’s

President, and at all times hereinafter mentioned, acted directly or indirectly in the interest of

Defendant, Freeman Security, in relation to their employees, and therefore is an employer within

the meaning of § 3(d) of the Act, 29 U.S.C. § 203(d). Mr. Freeman makes final decisions on the

operation of the enterprise including but not limited to scheduling, staffing, hiring and firing.

                                                  III

               At all times hereinafter mentioned:

               A.      Defendants Freeman Security and Mr. Freeman (collectively

“Defendants”), engaged in related activities performed either through unified operation or

common control for a common business purpose, constitute an enterprise within the meaning of

§ 3(r) of the Act, 29 U.S.C. § 203(r); and

               B.      Such enterprise, employing employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling or otherwise working on

goods or materials that have been moved in or produced for commerce, such as office supplies

mechanical equipment, telephones, tasers, and computers that are manufactured and assembled

outside of the state of Florida; and having an annual gross volume of sales made or business

done of not less than $500,000 (exclusive of excise taxes at the retail level which are separately

stated), constitutes an enterprise engaged in commerce or in the production of goods for

commerce, within the meaning of § 3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A).

                                                  2
 Case 8:21-cv-00217-VMC-AEP Document 1 Filed 01/28/21 Page 3 of 4 PageID 3




                                                IV

               Since at least August 2, 2018, Defendants repeatedly and willfully violated the

provisions of §§ 6 and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce,

including security guards, and not paying them at least the applicable Federal minimum wage for

all hours worked.

                                                V

               Since at least August 2, 2018, Defendants repeatedly and willfully violated the

provisions of §§ 7 and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

employees, including security guards, in an enterprise engaged in commerce or in the production

of goods for commerce, for workweeks longer than 40 hours without compensating such

employees for their employment in excess of such hours at rates not less than one and one-half

times the regular rates at which they were employed.

                                                VI

               Since at least August 2, 2018, Defendants, employers subject to the provisions of

the Act, repeatedly and willfully violated the provisions of §§ 11(c) and 15(a)(5) of the Act, 29

U.S.C. §§ 211(c) and 215(a)(5), and Regulations found at 29 C.F.R. § 516 by failing to make,

keep and preserve adequate and accurate records of the persons employed and of the wages,

hours and other conditions and practices of employment maintained by them, as prescribed in the

aforesaid Regulations.

                                               VII

               WHEREFORE, cause having been shown, Plaintiff prays for Judgment pursuant

to § 17 of the Act, 29 U.S.C. § 217, permanently enjoining Defendants, their agents, servants,

                                                 3
    Case 8:21-cv-00217-VMC-AEP Document 1 Filed 01/28/21 Page 4 of 4 PageID 4




employees and all persons in active concert or participation with them from violating the

provisions of §§ 6(a), 7(a), and 11(c) of the Act and pursuant to § 16(c) of the Act, 29 U.S.C.

§ 216(c), awarding back wages for a period of three (3) years prior to the commencement of this

action, and an additional equal amount as liquidated damages to employees (as named in

Appendix “A” attached hereto and made a part hereof and such other employees as hereafter

may be identified and named prior to or at trial); and for such other and further relief as may be

necessary and appropriate including costs of this action.

               Respectfully submitted,



ADDRESS:                                              STANLEY E. KEEN
Office of the Solicitor                               Deputy Solicitor for National Operations
U.S. Department of Labor
61 Forsyth Street, S.W.                               TREMELLE I. HOWARD
Room 7T10                                             Regional Solicitor
Atlanta, GA 30303
Telephone: 404.302.5435                               ROBERT L. WALTER
Facsimile: 404.302.5438                               Counsel
E-mail: walter.robert@dol.gov
         ATL.Fedcourt@dol.gov                         s/ Monica R. Moukalif
         moukalif.monica.r@dol.gov                    MONICA R. MOUKALIF
                                                      Senior Trial Attorney



                                                      Attorneys for Plaintiff, Eugene Scalia,
                                                      Secretary of Labor, United States
                                                      Department of Labor
.




                                                 4
